DETAILED ACTION
This Office Action is in response to Amendment filed on October 14, 2021. 
In the instant amendment, claims 1, 8 and 15 are independent claims; claim 12 is cancelled; claims 6-7 are previously presented; claims 1-5, 8-11, and 13-20 are currently amended.
Claims 1-11 and 13-20 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed October 14, 2021 has been entered. Claims 1, 8 and 15 are independent claims; claim 12 is cancelled; claims 6-7 are previously presented; claims 1-5, 8-11, and 13-20 are currently amended. Applicant’s amendments to claims are persuasive to overcome drawing objections and 112b rejections associated with claim limitations “an operating condition obtainment unit”, “a first acquisition unit”, “a computation unit”, “a spalling area obtainment unit”, “a spalling rate obtainment unit”, and “a bearing service life obtainment unit” in claim 8, and “a second acquisition unit” in claim 9, and “a third acquisition unit” in claim 10, and “a fourth acquisition unit” in claim 11, and “a replacement reminder information transmission unit” in claim 13, and “a warning information transmission unit” in claim 14, and “a spalling obtainment unit”, “a replacement reminder unit” in claims 15 and 17, “a second acquisition unit” in claim 16, “a bearing service life obtainment unit” in claim 18, “a warning information transmission unit” in claim 20 as set forth in the most recent office action mailed 06/14/2021.


However, applicant’s amendments and arguments did not persuasive to overcome 112b rejections associated with claim limitations of “current operating condition” (as recited in claims 1, 8, and 15) and “spalling” (as recited in claims 1, 8, and 15). Applicant also did not address 112a written description as set forth in the most recent office action mailed 06/14/2021.

Response to Argument
On page 8 of remarks of 10/14/2021, applicant states that para. 0004 of instant specification defines “a current operating condition”. Examiner disagrees because para. 0004 of instant specification does NOT define “a current operating condition”. Para. 0004 of instant specification details service life of a rolling bearing. However, para. 0004 of instant specification does NOT define “a current operating condition”.

On page 9 of remarks of 10/14/2021, applicant states that persons having skill in the art would fully appreciate the plain and ordinary meaning of this term. Examiner emphasizes that persons having skill in the art would fully appreciate the plain and ordinary meaning of this term. However, term “spalling” is interpreted in many different ways. For example, “spalling” corresponds to a result of surface or sub-surface fatigue, which causes fractures to form in running surfaces. “Spalling” also corresponds to metal-metal adhesion or welding between bearing surfaces and ball/roller bearing together or excessive loading. Therefore, the resulting claim term “spalling” does not clearly set forth the metes and bounds of the patent protection desired.



Claim Objections
Claims 8 and 15-20 are objected to because of the following informalities:
In claims 8 and 15-20, the term "logic" is objected because the term “logic” is not present in the instant specification. Examiner suggests that applicant needs to use language in filed specification.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar claim objections as pointed out above (see claim objections as indicated above as an example). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

As to claims 1, 8, and 15, claims 1, 8, and 15 recite “a current operating condition” render the claim indefinite because it is not clear what exactly constitute “a current operating 

Claims 2-7, 9-11, 13-14, and 16-20 are rejected because they are dependent on the rejected claims 1, 8, and 15 respectively as set forth above.

As to claims 1, 3-11, 13-15, 18 and 20, claims 1, 3-11, 13-15, 18 and 20 recite “spalling” render the claim indefinite because it is not clear what exactly constitute “spalling”. Does “spalling” correspond to a result of surface or sub-surface fatigue, which causes fractures to form in running surfaces? Does “spalling” correspond to metal-metal adhesion or welding between bearing surfaces and ball/roller bearing together or excessive loading? 

Claims 2-7, 9-11, 13-14, and 16-20 are rejected because they are dependent on the rejected claims 1, 8, and 15 respectively as set forth above.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and (15, 18) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 1, 8, and (15, 18) contain subject matter “obtaining a current operating condition of the bearing”, “obtaining a current vibration signal of the bearing under the current operating condition”, “obtaining a current spalling area of the bearing corresponding to the current vibration value, and a current spalling rate of the bearing under the current operating condition”, and “obtaining a residual service life of the bearing in response to the current surface spalling area of the bearing and the current spalling rate of the bearing” which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Para. 0073 of the instant specification states a first acquisition unit 402 is configured to acquire a current vibration signal of the bearing under the current operating condition, but it does not provide adequate written description support for: type of sensor/transducer they use and/or mounting/connecting to the bearing to generate the “vibration signal”. Para. 0059 of the instant specification states that upon obtaining that the current surface spalling area of the bearing to be 1.4/Z of the raceway total effective area and after obtaining the current spalling rate of the bearing, the residual service life of the bearing is area of the bearing and the current spalling rate of the bearing are determined/computed. Para. 0059 of the instant specification states that upon obtaining that the current surface spalling area of the bearing to be 1.4/Z of the raceway total effective area, but it does not provide adequate written description support for: the raceway total effective area is computed/determined. Para.0051 and fig.2 states that curve 201 corresponds to bearing surface spalling area can be determined based on vibration level, but it does not provide adequate written description support for: curve 201 is constructed. There are no universal equation or formula provided to determine/construct curve 201. Para. 0058 of the instant specification states that curve 301 represents the spalling rates of the bearing, but it does not provide adequate written description support for: curve 301 is constructed or spalling rates of the bearing is computed/determined. There are no universal equation or formula provided to determine/construct curve 301. Furthermore, vibration in bearing can be also caused by i.e. fretting (a type of frictional corrosion, fretting is caused by microscopic oscillating motions (vibrations) between the bearing surfaces). 

Examiner notes that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). If the original filled claimed limitations serve as its own support, the support is not adequate (see MPEP 2163.03 section V: Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed). Accordingly, the  for limitations “obtaining a current operating condition of the bearing”, “obtaining a current vibration signal of the bearing under the current operating condition”, “obtaining a current spalling area of the bearing corresponding to the current vibration value, and a current spalling rate of the bearing under the current operating condition”, and “obtaining a residual service life of the bearing in response to the current surface spalling area of the bearing and the current spalling rate of the bearing”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claims 2-7, 9-11, 13-14, and 16-20 are rejected because they are dependent on the rejected claims 1, 8, and 15 respectively as set forth above.

Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 9 and 19 contain subject matter  “obtaining a residual service life of the bearing in response to the current surface spalling area of the bearing, the current spalling rate of the bearing, and the current temperature information of the bearing” and “obtain the residual service life of the bearing based on the current temperature information of the bearing” which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Para. 0080 of the instant specification states that bearing service life obtainment unit 406 which may be configured to obtain the residual service life of the bearing based on the current surface spalling area of the bearing, the current spalling rate of the bearing and the current temperature information of the bearing, but it does not provide adequate written description support for: (a residual service life of the bearing is obtained/determined in response to the current surface spalling area of the bearing, the current 

Examiner notes that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). If the original filled claimed limitations serve as its own support, the support is not adequate (see MPEP 2163.03 section V: Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed).  Accordingly, the disclosure of the instant application has no written description support for limitations “obtaining a residual service life of the bearing in response to the current surface spalling area of the bearing, the current spalling rate of the bearing, and the current temperature information of the bearing” and “obtain the residual service life of the bearing based on the current temperature information of the bearing”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claims 3 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 3 and 10 contain subject matter “obtaining a residual service life of the bearing in response to the current surface spalling area of the bearing, the current spalling rate of the bearing, and the current rotational speed information of the bearing” which was not described in the original specification 406 which may be configured to obtain the residual service life of the bearing based on the current surface spalling area of the bearing, the current spalling rate of the bearing and the current rotational speed information of the bearing, but it does not provide adequate written description support for: a residual service life of the bearing is obtained/determined in response to the current surface spalling area of the bearing, the current spalling rate of the bearing, and the current rotational speed information of the bearing. 
Examiner notes that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). If the original filled claimed limitations serve as its own support, the support is not adequate (see MPEP 2163.03 section V: Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed). Accordingly, the disclosure of the instant application has no written description support for limitations “obtaining a residual service life of the bearing in response to the current surface spalling area of the bearing, the current spalling rate of the bearing, and the current rotational speed information of the bearing”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Claims 4 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 4 and 11 contain subject matter “obtaining a residual service life of the bearing based on the current temperature information of the bearing, the current rotational speed information of the bearing, the current surface spalling area of the bearing and the current spalling rate of the bearing” which was not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Para. 0082 of the instant specification states that bearing service life obtainment unit 406 which may be configured to obtain the residual service life of the bearing based on the current temperature information of the bearing, the current rotational speed information of the bearing, the current surface spalling area of the bearing and the current spalling rate of the bearing, but it does not provide adequate written description support for: a residual service life of the bearing is obtained/determined based on the current temperature information of the bearing, the current rotational speed information of the bearing, the current surface spalling area of the bearing and the current spalling rate of the bearing. 

Examiner notes that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). If the original filled claimed limitations serve as its own support, the support is not adequate (see MPEP 2163.03 section V: Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed). Accordingly, the disclosure of the instant application has no written description support for limitations “obtaining a residual service life of the bearing based on the current temperature information of the bearing, the current rotational speed information of the bearing, the current surface spalling area of the bearing and the current spalling rate of the bearing”, which consequently raise doubt as to possession of the claimed invention at the time of filling. 

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112a rejections as pointed out above (see 112a rejections as indicated above as an example).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Due to 112 issues, a rejection for claims 1-20 under prior art could not reasonably be made, and that once the 112 issues are absolved/corrected, another comparison with the prior 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant is invited to review US 20130298704, which teaches a lifetime estimation unit for estimating the lifetime and remaining lifetime of the rolling bearing assembly in accordance with a rule determined by the relationship between the buildup height of the estimated indentation and the rate of reduction in lifetime of the rolling fatigue life and the dynamic equivalent load (abstract, [0003]). 

Applicant is invited to review US 20020037120, which teaches life of rolling bearing is effected by high temperature and a high rotary speed ([0080]).

Applicant is invited to review US 20050246150, which teaches accurately estimating residual service life for rolling bearings in early stages based on vibration data, wherein vibration data is measured by an accelerometer ([0055]). For the residual service life calculation stage, the rate of increase in vibration signals is calculated in order to judge whether diagnostic rolling bearings are in the stage of first signs of fatigue or in the stage of total fatigue failure ([0056]).

Applicant is invited to review US 7006953, which teaches the bearing life LA is calculated by LA=a1·aNSK·(C/P)p, wherein calculation of expression (7) above is performed to calculate the bearing life LA, on the basis of the life correction coefficient aNSK, the reliability coefficient a1, the basic dynamic load rating C, the dynamic equivalent load P, the fatigue limit load Pu, and the load index p (Abstract and col.5, lines 30-36).

Applicant is invited to review US 8065916, which teaches a bearing state diagnostic apparatus in which a sound generated from a bearing is detected by a sound sensor, a detected value of the sound sensor is compared with data which was previously formed, thereby diagnosing a state of the bearing, wherein at least one sound sensor is disposed at a position separated away from an outer surface of a cylindrical support body in which at least one bearing is accommodated, the corresponding bearing and sound sensor are in communication with each other through a detection sound propagation path (col.2, lines 25-34).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861